Citation Nr: 0727806	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-05 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for defective hearing in 
the right ear.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision 
which denied service connection for defective hearing in the 
right ear.  

In a May 2005 decision, the Board denied entitlement to 
service connection for defective hearing in the right ear and 
for a chronic left ankle disability, and also denied 
entitlement to an increased (compensable) rating for 
residuals of perforation of the right tympanic membrane.  The 
Board also remanded the issues of entitlement to increased 
(compensable) ratings for residuals of shrapnel wounds of the 
left knee, shoulder, chest, bilateral arms, and abdomen, and 
entitlement to an earlier effective date for the award of 
service connection for that disability, to determine whether 
the veteran was appealing those issues and, following such 
clarification, for the RO to issue a statement of the case on 
the appropriate issues.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2006, the parties (the veteran and the VA Secretary) 
filed a joint motion which requested that the Court vacate 
and remand that part of the Board's decision that denied 
entitlement service connection for defective hearing in the 
right ear.  It was noted that the veteran was not appealing 
the issues of entitlement to service connection for a chronic 
left ankle disability and entitlement to an increased 
(compensable) rating for residuals of a perforation of the 
right tympanic membrane.  A March 2006 Court order granted 
the motion and vacated and remanded that part of the Board's 
decision that denied entitlement to service connection for 
defective hearing in the right ear, and dismissed the appeal 
as to the issues of entitlement to service connection for a 
chronic left ankle disability and entitlement to an increased 
(compensable) rating for residuals of a perforation of the 
right tympanic membrane.  

In May 2005, pursuant to the May 2005 Board decision, the RO 
requested clarification from the veteran as to whether he was 
appealing the issues of entitlement to increased 
(compensable) ratings for residuals of shrapnel wounds of the 
left knee, shoulder, chest, bilateral arms, and abdomen, and 
entitlement to an earlier effective date for the award of 
service connection for that disability.  The veteran did not 
respond.  In November 2006, the RO notified the veteran that 
since a reply had not been received, an appeal for those 
issues would not be opened.  Thus, those issues are not 
properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The Board observes that in a December 2001 statement, the 
veteran reported that he had received treatment from Dr. 
Brams about fifteen years earlier for right ear problems.  
The March 2006 joint motion also specifically indicated that 
those records should be obtained.  

Additionally, the March 2006 joint motion specifically 
indicated that the veteran should be provided with a VA 
examination as to his claim for service connection for 
defective hearing in the right ear.  However, subsequent to 
the March 2006 joint motion, the veteran was, in fact, 
afforded a VA audiological examination in January 2007.  The 
examiner noted that the veteran's claims file had been 
reviewed.  However, the examiner also indicated that no 
private or VA treatment records were reviewed.  The reported 
hearing results were indicative of right ear hearing loss as 
defined by 38 C.F.R. § 3.385.  The diagnosis was bilateral 
sensorineural hearing loss.  The examiner stated that it was 
less likely as not (less than 50/50 probability) that the 
veteran's hearing loss was caused by or the result of 
exposure to loud noise while on active duty.  The examiner 
commented that the veteran's separation examination showed no 
significant hearing loss at any frequency and that there was 
practically no change in hearing from enlistment to 
discharge.  

The Board notes that it is unclear what medical records the 
examiner actually reviewed, other than the service medical 
records, in providing his opinion.  Therefore, the veteran 
should be afforded an examination by an otolaryngologist 
which includes a review of all of the medical evidence of 
record.  

Other ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, while the appellant 
was provided with general notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, he was not provided with notice specific to his 
right ear hearing loss claim or of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand corrective 
notice should be provided.  
        
Accordingly, the case is REMANDED for the following:  

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for his claim for 
service connection for right ear hearing 
loss.  The notice should also advise the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After securing the necessary release, 
obtain copies of the veteran's reported 
treatment for right ear hearing problems 
since his separation from service from Dr. 
Brams.

3.  Ask the veteran to identify all other 
medical providers who have treated him for 
right ear hearing problems since November 
2002.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, relevant VA treatment 
records dating since November 2002 should 
be obtained.  

4.  After the above has been completed to 
the extent possible, schedule the veteran 
for a VA ear examination by an 
otolaryngologist.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with 
the examination.  The examiner should 
review the audiological results from the 
January 2007 examination, in addition to 
all of the evidence of record.  Following 
review, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
possibility) that the current right ear 
hearing loss was incurred in service, to 
include as a result of exposure to 
acoustic trauma and/or perforation of the 
right tympanic membrane in service.  The 
examiner should provide a rationale for 
any opinions provided.

5.  Thereafter, review the claim for 
defective hearing in the right ear.  If 
the claim remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

